Citation Nr: 1638922	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for cardiovascular disability, to include ischemic heart disease (IHD) claimed as atherosclerotic heart disease (ASHD) and hypertension, as secondary to service-connected diabetes mellitus and/or herbicide exposure.

2.  Entitlement to service connection for basal cell carcinoma of the left posterior neck region, claimed as skin cancer, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  These matters were previously remanded by the Board in February 2013.

Entitlement to service connection for peripheral neuropathy of the upper right extremity was granted in an October 2012 rating decision, and entitlement to service connection for depression/obsessive compulsive disorder was granted in an April 2016 rating decision.  Therefore, these issues are not before the Board.  

The Board has recharacterized the Veteran's claim of entitlement to service connection for ischemic heart disease to include any cardiovascular disability. 

The Board notes that entitlement to service connection for hypertension was denied in a July 2008 rating decision that did not become final and was also denied in the July 2009 rating decision that is on appeal, but that the Veteran did not specifically appeal the hypertension claim.  However, the Veteran does not have medical expertise and is not expected to precisely identify his diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Veteran's claims of IHD and ASHD are thus expanded to include any cardiovascular disability, such as hypertension.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2007, the Veteran submitted VA Forms 21-4142, Authorization for Release of Information, for several private treatment providers.  Although many of these providers are not relevant to the claims currently before the Board, the Authorization for Release of Information related to Memphis Dermatology Clinic is relevant to the Veteran's claim of entitlement to service connection for basal cell carcinoma, claimed as skin cancer.  The RO has not requested these relevant records.  Additionally, the Authorization for Release of Information from Dr. L.B. references general illness, and is potentially relevant to the Veteran's claims, but the records have not been requested.  The Board recognizes that the Veteran did not respond to a March 2016 letter requesting that the Veteran provide authorization for VA to request records from private treatment providers.  However, as the Veteran has already provided authorization for Dr. L.B. and Memphis Dermatology Clinic, it is unclear whether he understood that additional action on his part was required for VA to attempt to obtain these identified records.  Upon remand, an attempt should be made to obtain these records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).   

A VA examination specifically as to ischemic heart disease (IHD) and cardiovascular disability has not been conducted.  The initial denial of the Veteran's claim was based upon an April 2009 diabetes examination that noted a diagnosed condition of cardiovascular disease.  The cardiovascular disease referenced appears to be hypertension, which was found to not be a complication of diabetes because the Veteran's MICRAL was not elevated.  The examination did not specifically address IHD, and the treatment records from that period do not indicate a diagnosis of IHD.  However, additional treatment records were obtained in compliance with the February 2013 remand instructions.  According to these new treatment records, a July 2011 VA treatment note found evidence suggestive of mild reversible ischemia at inferior wall segments extending to the apical inferior segment, which was flagged as an abnormality requiring attention.  In September 2011, the Veteran reported occasional left side chest discomfort that occurs inconsistently with exertion, and occasional palpitations described as flutters, as well as episodes of dizziness.  A cardiac catheterization report from later that month found normal coronaries.  While these treatment notes do not contain a diagnosis, they do provide competent evidence of symptoms of IHD or cardiovascular disability.  The in-service event of herbicide exposure is presumed because the Veteran's DD214 indicates service in the Republic of Vietnam during the Vietnam era, and service connection is presumed between herbicide exposure and IHD.  38 C.F.R. § 3.309.  Therefore, the criteria have been met for a VA examination as to cardiovascular disability.  McLendon v Nicholson, 20 Vet. App. 79 (2006).  An examination should be scheduled upon remand.  

As to hypertension, the April 2009 examination found that the Veteran's hypertension was not a complication of diabetes because the Veteran's MICRAL was not elevated.  However, the Board notes that a February 2016 treatment note flagged a high MICRAL ratio.  As the claim is being remanded for a cardiovascular exam, the examination should contain an opinion that considers this new evidence.    

The claims folder should also be updated to include VA treatment records compiled since February 24, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment from the Memphis VA Medical Center, and all associated outpatient clinics dated from February 24, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After obtaining any additional necessary authorization, request records of the Veteran's treatment from Dr. L.B. and Memphis Dermatology Clinic, referenced in September 2007 VA Forms 21-4142, Authorization for Release of Information.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

3.  After completing the above development, schedule the Veteran for a VA examination as to cardiovascular disability.  The examiner is to review the record and perform any necessary tests.

i) The examiner is asked to determine whether the Veteran can be diagnosed with ischemic heart disease (IHD), including atherosclerotic cardiovascular disease.  

ii) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cardiovascular disability other than IHD, such as hypertension, is etiologically related to service, to include exposure to herbicides.

iii) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cardiovascular disability other than IHD, such as hypertension, is caused or aggravated (permanently worsened beyond the natural progression of the disability) by his service-connected diabetes mellitus.  The examiner is asked to consider the February 2016 finding of a high MICRAL ratio.

Any opinion offered must be supported by a complete rationale.  

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



